

S&P Dow Jones Indices 2020 LONG-TERM CASH
INCENTIVE COMPENSATION PLAN
I. PURPOSE
The purpose of the S&P Dow Jones Indices 2020 Long-Term Cash Incentive
Compensation Plan (the “Plan”) is to provide Participants (as defined below)
with the opportunity to earn long-term cash incentives based on the financial
performance of S&P Dow Jones Indices LLC (“S&P Dow Jones Indices” or the
“Company”).
For 2020, Participants may also have the opportunity to receive equity grants in
the form of Performance Share Units (“PSUs”) and Restricted Stock Units (“RSUs”)
that are administered under the S&P Global Inc. 2019 Stock Incentive Plan (the
“Equity Plan”). The purpose of equity based awards is to strengthen the link
between S&P Dow Jones Indices’ long-term success with SPGI (as defined below)
shareholder interests.
The Plan is constructed to grant Participants cash awards that vest and are
payable over time, conditional on continued service and the attainment of the
2020-2022 performance targets set forth in Article VII.
II. DEFINITIONS
For purposes of the Plan, the following terms shall have meanings set forth in
this Article II or otherwise defined in the Plan:
AWARD. Any cash-based award granted pursuant to the Plan.
AWARD MATURITY DATE. December 31, 2022.
AWARD PAYMENT DATE. The date on which Payout of the Award is made.
CAGR. Compound Annual Growth Rate.
CLDC. The Compensation and Leadership Development Committee of the SPGI Board,
or any successor committee thereto of the SPGI Board.
COMPANY BOARD. The Board of Directors of the Company.
COMPANY COMMITTEE. The Chief Executive Officer of S&P Dow Jones Indices; the
Chief Financial Officer of S&P Dow Jones Indices; and the Senior Director of
Human Resources of S&P Dow Jones Indices.
EBITA. Earnings Before Interest, Taxes and deal-related Amortization of S&P Dow
Jones Indices.
SPGI. S&P Global Inc.
SPGI BOARD. The Board of Directors of SPGI.
PARTICIPANT. An executive or other key employee of the Company or one or more of
its subsidiaries, or a person who has agreed to commence serving in any of such
capacities through secondment, leasing, or otherwise by SPGI or any of its
affiliates, in each case who is designated in accordance with Article III to
participate in the Plan.
PAYOUT. The final value of the Award to be paid to the Participant, calculated
as set forth in Article VII based on performance over the Performance Period.
PERFORMANCE PERIOD. The period from January 1, 2020 through December 31, 2022.
RETIREMENT. An employee who ceases employment with the Company by means of
Normal Retirement or Early Retirement (in each case, as such terms are defined
under SPGI’s applicable retirement plans).
III. ELIGIBILITY
Participants will be selected in the sole discretion of the Company Board and
may include the following:
• Those individuals who have been assigned to grades 14 and above within the job
leveling structure of SPGI
• Those executives who are expected to have significant impact on results of S&P
Dow Jones Indices
• Those who are expected to impact the long term strategy of S&P Dow Jones
Indices
Notwithstanding the above, if an individual selected by the Company Board to be
a Participant is an employee of the Company and an executive officer of SPGI (an
“SPGI EO”), such individual’s participation in the Plan shall be subject to the
approval of the CLDC.
IV. AWARDS
The size of individual Awards will vary by Participant, including as a result of
grade level, performance and assessed potential of the individual and business
performance.



--------------------------------------------------------------------------------



All Awards will be subject to the Participant’s acceptance of the Award, and
thereby the terms and conditions of the Plan, including any applicable addenda,
as set forth in Articles V and VI; satisfaction of the performance measures set
forth in Article VII; and, except as otherwise provided in Article X, a
Participant’s continued employment through the Award Maturity Date.
V. AWARD ACCEPTANCE
To be entitled to an Award and any Payout pursuant to the Award, Participants
must electronically accept the Award on a website maintained by SPGI’s or the
Company’s equity administrator or another third-party designated by SPGI or the
Company (the “Website”).
Participants have up to ninety (90) days to accept an Award from the date the
Award grant information and the Plan is first made available on the Website. A
Participant’s failure to timely accept the Award during the 90-day acceptance
period will result in forfeiture of the Award in its entirety and without
exception effective immediately.
By electronically accepting an Award, a Participant consents to receive any
documents related to the Award and his or her participation in the Plan by
electronic delivery and to participate in the Plan through an on-line or
electronic system, including the Website, established and maintained by SPGI or
the Company or another third party designated by SPGI or the Company.
VI. AWARD ADDENDA
By accepting an Award, Participants agree to comply with and be bound by the
terms and conditions of the Plan, including all applicable provisions of the
following addenda, which are incorporated herein and constitute a material and
integral part of the Plan as further set forth below:
(i) Post-Employment Obligations for Protection of Company Interests. By
accepting an Award, a Participant acknowledges and agrees that additional terms
and conditions set forth in the Agreement applicable to the Participant in
Attachment A (the “S&P Global Agreements for the Protection of Company
Interests”), which is the one that applies to the country or Commonwealth in
which the Participant is employed at the time the Participant accepts the Award,
are hereby incorporated into, and are part of, the Plan.
The Participant acknowledges that the Participant has reviewed and understands
the terms of the applicable section of Attachment A, and that, by accepting the
Award, the Participant accepts and agrees to the terms in the applicable section
of Attachment A, including all non- competition, non-solicitation of clients,
non-solicitation of employees and confidentiality provisions therein.
(ii) Non-US Country Addendum. By accepting an Award, and notwithstanding any
provisions to the contrary herein, a Participant further acknowledges and agrees
that the Award shall also be subject to any other special terms and conditions
applicable to the Participant’s country of residence (and country of employment,
if different) set forth in Attachment B (the “Non-U.S. Country Addendum”), which
are hereby incorporated into, and are part of, the Plan with respect to any
Participant who resides and/or is primarily employed in a country located
outside the United States (a “Non-U.S. Participant”).
Moreover, if the Participant transfers his or her residence and/or primary
country of employment to another country reflected in Attachment B after the
Award Date, the terms and conditions for such country will apply to the
Participant to the extent the Company Board or its delegate determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award or the Plan (or the Company Board or its delegate
may establish alternative terms and conditions as may be necessary or advisable
to accommodate the Participant’s transfer).
The Participant acknowledges that the Participant has reviewed and understands
the terms of the applicable section of Attachment B, and that, by accepting the
Award, the Participant accepts and agrees to the terms in the applicable section
of Attachment B.
VII. PERFORMANCE PERIOD & PERFORMANCE MEASURES
Cash Payouts to Participants can range from 0% to 200% of the original Award
value based on the achievement of the S&P Dow Jones Indices performance measures
during the Performance Period. The final Payout will be determined 100% on S&P
Dow Jones Indices’ overall performance against its 3 year EBITA growth target
for the Performance Period as stated below.
As it pertains to the EBITA performance measure, the final Payout is determined
in accordance with the table set forth below, with a straight line interpolation
of performance between the points in the table.

3 Year EBITA Performance GoalEBITA Growth (3-Yr CAGR)EBITAPayment3.0%Below
$693.48M0%5.7%$749.46M50%8.2%$805.44M100% Target10.7%$861.42M150%13.0% or
Above$917.40M or AboveUp to 200%



The Company Board may amend or modify the EBITA performance goal (A) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development affecting the Company or any of its
subsidiaries, divisions or operating units (to the extent applicable to such
performance measure and corresponding performance goal) or (B) in recognition
of, or in anticipation of, any other unusual or nonrecurring events affecting
the Company or any of its subsidiaries, divisions or operating units (to the
extent applicable to such performance measure and corresponding performance
goal), or the financial statements of the Company or any of its subsidiaries,
divisions or operating units (to the extent applicable to such performance
measure and corresponding performance goal), or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions;
provided, however, that any action by the Company Board under this sentence
shall apply to a Participant who is an SPGI EO only with the approval of the
CLDC. In addition, the Company Board, with the approval of the CLDC, may in
connection with the selection of a Participant who is an SPGI EO modify the
targets of payment percentages applicable to the SPGI EO.
Cash Payouts will be calculated after final financial results for the
Performance Period are determined and will be paid in accordance with Article
VIII after the Company Board has certified in writing that the performance
measures for the Performance Period have been achieved.
The Company Committee will approve all results and Payout calculations, subject
to formal approval by the Company Board, which may, in its discretion, exercise
negative discretion to reduce the amount of, or eliminate, a payment that would
otherwise be payable. Awards and payments for Awards made to a Participant who
is an SPGI EO will be made only after the CLDC (i) has certified that the
performance measures for the Performance Period have been achieved and (ii) has
approved the Payout (including, without limitation, any reduction or elimination
of the Payout through the exercise of negative discretion).
If the performance goals are not achieved, then no Payouts will be paid in
respect of Awards pursuant to the Plan.
VIII. PAYMENT OF CASH AWARDS
Except as provided in Article X, in order to receive a Payout, a Participant
must be an active employee of S&P Dow Jones Indices or its subsidiaries or SPGI
or one of its affiliates through the Award Maturity Date. Participants will
receive calculated Payouts between January 1, 2023 and March 15, 2023.
Participants shall not have the right to interest on Awards during the
Performance Period. Payouts with respect to Awards shall be made in cash and are
subject to all applicable tax withholding.
IX. CHANGE IN CONTROL
In connection with any actual or potential change in control of the Company, as
determined by the SPGI Board (a “Change in Control”), the SPGI Board will take
all actions hereunder as it may determine necessary or appropriate to treat
Participants equitably hereunder, including, without limitation, the
modification or waiver of applicable performance measures, the Performance
Period, or cash awards, notwithstanding the terms of any Award, and may create a
fund, a trust or other arrangement intended to secure the payment of such Award;
provided, however, that no such action shall accelerate the timing of the Award
Payment Date.
X. TERMINATION OF SERVICE
If Participant’s employment with the Company and its subsidiaries and SPGI and
its affiliates is terminated before the Award Maturity Date for reasons of
death, Retirement or job elimination/redundancy, the Participant’s Payout will
be calculated as a result of performance over the Performance Period and
prorated to reflect the number of full calendar days of employment, together
with any Separation Pay Period (as defined in the applicable separation plan or
agreement) in the case of job



--------------------------------------------------------------------------------



elimination/redundancy, during the Performance Period; provided, however, in the
case of job elimination/redundancy, the Participant’s Payout shall be subject to
the Participant’s execution and non-revocation of a release in a form to be
provided by the Company (the “Release”), releasing the Company, SPGI and their
respective affiliates or subsidiaries and certain other persons and entities
from certain claims and other liabilities, which Release must be effective and
irrevocable within the time specified in the Release. Such prorated Payouts will
be paid on the Award Payment Date in accordance with Article VIII. In the event
of the Participant’s termination prior to the Award Maturity Date due to death,
the prorated Payout will be calculated by measuring the compound annual growth
from the start of the Performance Period through the end of the year in which
the termination occurs. Such prorated Payout will be paid to the beneficiary
designated by the Participant (or if the Participant has not designated a
beneficiary, to the representative of the Participant’s estate), not later than
March 15, in the year immediately following the year in which death occurred.
In the event the Participant’s employment with the Company and its subsidiaries
and SPGI and its affiliates is terminated for Cause, or if the Participant
voluntarily terminates his or her employment (other than due to Retirement)
before the Award Maturity Date, the Participant will not be entitled to any
Payout in respect of such Award, unless otherwise determined by the Company
Board.
For purposes of the Plan, “Cause” shall mean, (i) for any Participant with an
employment agreement that is in effect at the time of such termination or
resignation of employment and that defines “Cause,” the meaning set forth in
such employment agreement, (ii) for any Participant with Award documentation
that defines “Cause” with respect to such Award, the meaning such forth in such
Award documentation, and (iii) in all other cases, the Participant’s misconduct
in respect of the Participant’s obligations to the Company, SPGI or their
respective affiliates or other acts of misconduct by the Participant occurring
during the course of the Participant’s employment, which in either case results
in or could reasonably be expected to result in material damage to the property,
business or reputation of the Company, SPGI or their respective affiliates;
provided, however, that in no event shall unsatisfactory job performance alone
be deemed to be “Cause”; and provided further that no termination of employment
that is carried out at the request of a person seeking to accomplish a Change in
Control (as determined by the SPGI Board) or otherwise in anticipation of a
Change in Control (as determined by the SPGI Board) shall be deemed to be for
“Cause”.
XI. SPECIAL AWARDS AND OTHER PLANS
Nothing contained in the Plan shall prohibit the Company or any of its
subsidiaries from granting special performance or recognition awards, under such
conditions and in such form and manner as it sees fit, to employees (including
Participants) for meritorious service of any nature; provided, however, that any
such grant of an special performance or recognition award to an individual who
is an SPGI EO shall require the approval of the CLDC.
In addition, nothing contained in the Plan shall prohibit the Company or any of
its subsidiaries from establishing other incentive compensation plans providing
for the payment of incentive compensation to employees (including Participants).
XII. ADMINISTRATION, AMENDMENT AND INTERPRETATION OF THE PLAN
The Company Board shall have the right to amend the Plan from time to time or to
repeal it entirely, or to direct the discontinuance of cash Awards either
temporarily or permanently; provided, however, that:
(i) No amendment of the Plan shall operate to annul, without the consent of the
Participant, an Award already made hereunder; and
(ii) In the event the Plan is terminated before the last day of the Performance
Period, Awards will be prorated on the basis of the ratio of the number of full
calendar days in such Performance Period prior to such termination to the number
of full calendar days in the Performance Period and will be paid in accordance
with Article VIII.
The Plan will be administered by the Company Board; provided, however, that (i)
the Company Committee and the SPGI Board shall be permitted to make certain
determinations under the Plan as set forth herein and (ii) actions related to
the grant or Payout of an Award to a Participant who is an SPGI EO shall require
the approval of the CLDC. The decisions of the Company Board, the Company
Committee, the SPGI Board or CLDC, as applicable, with respect to any questions
arising in connection with the administration or interpretation of the Plan
shall be final, conclusive and binding. In the event of any conflict between a
determination of the Company Board or the Company Committee, on the one hand,



--------------------------------------------------------------------------------



and the SPGI Board or CLDC, on the other, the determination of the SPGI Board or
CLDC, as applicable, shall be final, conclusive and binding. Neither the Company
nor SPGI (or any subsidiary, affiliate, director, employee or other service
provider thereof) makes any representation to any Participant with respect to
the application of Section 409A of the Internal Revenue Code of 1986, as amended
to such Participant’s Awards.
XIII. MISCELLANEOUS
All expenses and costs in connection with the operation of the Plan shall be
borne by the Company.
All Awards under the Plan are subject to withholding, where applicable, for
federal, state and local taxes.
Unless otherwise determined by the Company Board, all Awards will be paid from
the Company’s general assets, and nothing contained in the Plan will require the
Company to set aside or hold in trust any funds for the benefit of any
Participant, who will have the status of a general unsecured creditor of the
Company.
Awards issued under the Plan shall be subject to the requirements of the S&P
Global Inc. Pay Recovery Policy (the “Policy”) (or any successor policy or
requirement), as in effect from time to time, and amounts paid or payable to the
Participant under or in respect of the Award shall, if applicable, be subject to
recovery or other action pursuant to and as, and to the extent, provided by the
applicable Policy (or any successor policy or requirement), as in effect from
time to time.
Awards issued under the Plan are intended to provide for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”) and to meet the requirements of Section
409(a)(2), (3) and (4) of the Code, and the Plan shall be interpreted and
construed in accordance with this intent.
The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any subsidiary,
nor will it interfere in any way with any right the Company or any subsidiary
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.
Except as otherwise provided in the Plan, no right or benefit under the Plan
will be subject to alienation, sale, assignment, pledge, encumbrance, or charge,
and any attempt to alienate, sell, assign, pledge, encumber, or charge such
right or benefit will be void. No such right or benefit will in any manner be
liable for or subject to the debts, liabilities, or torts of a Participant.
If any provision in the Plan is held to be invalid or unenforceable, no other
provision of the Plan will be affected thereby.
The Plan will be governed by and construed in accordance with applicable United
States federal law and, to the extent not preempted by such federal law, in
accordance with the laws of the State of New York, without giving effect to the
principles of conflict of laws thereof.
Notwithstanding the foregoing, for any Non-U.S. Participant, this Award shall be
subject to all applicable laws, rules and regulations, and any special terms and
conditions, of such Participant’s country of residence (and primary country of
employment, if different), but limited to the extent required by local law. By
accepting an Award, the Participant agrees to take any and all actions, and
consent to any and all actions taken by the Company or SPGI, as may be required
to allow the Company or SPGI to comply with local laws, rules and regulations in
the Participant’s country of residence (and primary country of employment, if
different).
The Company Board hereby adopts the Plan as of March 4, 2020.



